DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 8/3/2021.
Claims 1-13 and 15-21 are pending.  Claims 15-20 are currently withdrawn.  Claim 14 is cancelled. Claim 21 is new. Claims 1, 8 and 15 are currently amended.  Claims 1, 8 and 15 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 8/3/2021, with respect to Claim Objections and 112/Prior Art Rejections, as indicated in line numbers 2-11 of the office action mailed 5/3/2021, have been fully considered and are persuasive.  The objections and rejections have been withdrawn, and independent claims 1, 8 and 15 are allowed as noted below in the section “Allowable Subject Matter”.
Election/Restrictions
Claim 1 is directed to an allowable product as noted below in the section “Allowable Subject Matter”. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/3/2021 is hereby withdrawn. In view of the withdrawal of the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-13 and 15-21 are allowed.
Regarding independent claim 1, the claim is allowed, because the prior art of record including Pei, Hung and/or Kim, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein a coefficient of thermal expansion of the protection material is less than a coefficient of thermal expansion of the encapsulant”.
Claims 2-7 are allowed as being dependent on allowed claim 1.
Regarding independent claim 8, the claim is allowed, because the claim has been amended to incorporate the allowable subject matter of claim 14 as previously detailed in line number 13 of the office action mailed on 5/3/2021.
Claims 9-13 and 21 are allowed as being dependent on allowed claim 8.
Regarding independent claim 15, the claim is allowed, because the claim includes all the structural details and components found in allowed product claim 1 and has been further amended to include allowable subject matter. Specifically, the prior art of record including Pei, Hung and/or Kim, either singularly or in combination, does not 
Claims 16-20 are allowed as being dependent on allowed claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAY C CHANG/
Primary Examiner, Art Unit 2895